DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 3/10/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 3/22/2022 have been fully considered but they are not fully persuasive and moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.  Examiner notes with regards to Claim 24 and the claim objection, Applicant’s amendments have addressed this issue and is therefore withdrawn.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 		With respect to Claim 1 the limitation	a unit processing data selection step, in which two or more unit processing data are selected from the plurality of unit processing data; 
	a first evaluation value calculation step, in which evaluation values of each of the time-series data included in the selected two or more unit processing data selected in the unit processing data selection step are calculated;
	a first evaluation value distribution creation step, in which evaluation value distributions showing degrees of each value of the evaluation values are created, for each type of the time-series data based on the evaluation values of each of the time-series data calculated in the first evaluation value calculation step; 
	a scoring step, in which an evaluation value of a time-series datum being an abnormality judgment target obtained after the evaluation value distributions are created in the first evaluation value distribution creation step is calculated, and 	an abnormality degree judgment step, in which an anomality degree of the time-series datum being the abnormality judgment target is determined, based on a position of the evaluation value, that is calculated in the scoring step, on corresponding one of the evaluation value distributions.		are directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Formula 1 which recites mathematical concepts related to the claimed invention.  While the claim may not specifically recite such a formula the data processing performed in the claims are related to elements in the equation showing such elements are in deed mathematical concepts.	Accordingly, the claims recite an abstract idea.		The claim recites additional elements	a unit processing data obtaining step, in which the plurality of unit processing data is obtained by a sensor measuring physical quantities, each of the plurality of unit processing data being a plurality of types of time-series data obtained by unit processing, the unit processing being a processing performed in a processing unit in a substrate processing device;	by a central processing unit (CPU) of a computer	With regards to 	a unit processing data obtaining step, in which the plurality of unit processing data is obtained by a sensor measuring physical quantities, each of the plurality of unit processing data being a plurality of types of time-series data obtained by unit processing, the unit processing being a processing performed in a processing unit in a substrate processing device;	the limitation is viewed as mere data gathering necessary to implement the abstract idea and is viewed as insignificant extrasolution activity and therefore does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	With regards to 	by a central processing unit (CPU) of a computer	the limitation is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	The claim does not specify what information or data the claim is regarding which would enlighten what the practical application is.  As claimed the invention seems to imply that any data could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Zhou (2017/0116319 A1) 	Lee (US 2013/0280989 A1)	Tanaka (US 6,797,526 B2)	Koizumi (US 2009/0125276 A1)	Nakamura (US 2013/0304419 A1)		Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception.

	With respect to Claim 20 the limitation	a unit processing data selection part, which selects two or more unit processing data from the plurality of unit processing data;	an evaluation value calculation part, which calculates evaluation values of each of the time-series data included in selected two or more unit processing data selected by the unit processing data selection parts; 	an evaluation value distribution creation part, which creates evaluation value distributions showing degrees of each value of the evaluation values for each type of the time-series data based on the evaluation values of each of the time-series data calculated by the evaluation value calculation part;	a scoring part, which calculates an evaluation value of a time-series datum being an abnormality judgment target obtained after the evaluation value distributions are created in the evaluation value distribution creation part, and	an abnormality degree judgment part, which detem1ines an abnormality degree of the time-series datum being the abnormality judgment target based on a position of the evaluation value, that is calculated by the scoring part, on corresponding one of the evaluation value distributions.		are directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Formula 1 which recites mathematical concepts related to the claimed invention.  While the claim may not specifically recite such a formula the data processing performed in the claims are related to elements in the equation showing such elements are in deed mathematical concepts.	Accordingly, the claims recite an abstract idea.	The claim recites additional elements	a sensor, which obtains the plurality of unit processing data, each of the plurality of unit processing data being a plurality of types of time-series data obtained by unit processing. the unit processing being a processing performed in a processing unit in a substrate processing device; and
	a central processing unit (CPU), which comprises:	With regards to 	a sensor, which obtains the plurality of unit processing data, each of the plurality of unit processing data being a plurality of types of time-series data obtained by unit processing. the unit processing being a processing performed in a processing unit in a substrate processing device; and	the limitation is viewed as generic structures for mere data gathering necessary to implement the abstract idea and is viewed as insignificant extrasolution activity and therefore does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	With regards to 	a central processing unit (CPU), which comprises:	the limitation is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	The claim does not specify what information or data the claim is regarding which would enlighten what the practical application is.  As claimed the invention seems to imply that any data could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Zhou (2017/0116319 A1) 	Lee (US 2013/0280989 A1)	Tanaka (US 6,797,526 B2)	Koizumi (US 2009/0125276 A1)	Nakamura (US 2013/0304419 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception. 	With respect to Claim 22 the limitation	a unit processing data selection part, which selects two or more unit processing data from the plurality of unit processing data;	an evaluation value calculation part, which calculates evaluation values of each of the time-series data included in selected two or more unit processing data selected by the unit processing data selection part; 	an evaluation value distribution creation part, which creates evaluation value distributions showing degrees of each value of the evaluation values for each type of the time series data based on the evaluation values of each of the time-series data calculated by the evaluation value calculation part;	a scoring part, which calculates an evaluation value of a time-series datum being an abnormality judgment target obtained after the evaluation value distributions are created in the evaluation value distribution creation part, and 
	an abnormality degree judgment part, which determines an abnormality degree of the time-series datum being the abnormality judgment target based on a position of the evaluation value, that is calculated in the scoring part, on corresponding one of the evaluation value distributions.		are directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Formula 1 which recites mathematical concepts related to the claimed invention.  While the claim may not specifically recite such a formula the data processing performed in the claims are related to elements in the equation showing such elements are in deed mathematical concepts.	Accordingly, the claims recite an abstract idea.		The claim recites additional elements
	a sensor, which obtains the plurality of unit processing data, each of the plurality of unit processing data being a plurality of types of time-series data obtained by unit processing. the unit processing being a processing performed in a processing unit in a substrate processing device: and
	a central processing unit (CPU), which comprises:	With regards to 	a sensor, which obtains the plurality of unit processing data, each of the plurality of unit processing data being a plurality of types of time-series data obtained by unit processing. the unit processing being a processing performed in a processing unit in a substrate processing device; and	the limitation is viewed as generic structures for mere data gathering necessary to implement the abstract idea and is viewed as insignificant extrasolution activity and therefore does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	With regards to 	a central processing unit (CPU), which comprises:	the limitation is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	The claim does not specify what information or data the claim is regarding which would enlighten what the practical application is.  As claimed the invention seems to imply that any data could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Zhou (2017/0116319 A1) 	Lee (US 2013/0280989 A1)	Tanaka (US 6,797,526 B2)	Koizumi (US 2009/0125276 A1)	Nakamura (US 2013/0304419 A1)	Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception.	With respect to Claim 24 the limitation	a unit processing data selection step, in which two or more unit processing data are selected from the plurality of unit processing data;	an evaluation value calculation step, in which evaluation values of each of the time-series data included in selected two or more unit processing data selected in the unit processing data selection step are calculated; 		an evaluation value distribution creation step, in which evaluation value distributions showing degrees of each value of the evaluation values are created, , for each type of the time-series data based on the evaluation values of each of the time-series data calculated in the evaluation value calculation step;	a scoring step, in which an evaluation value of a time-series datum being an abnormality judgment target obtained after the evaluation value distributions are created in the first evaluation value distribution creation step is calculated, and
	an abnormality degree judgment step, in which an abnormality degree of the time-series datum being the abnormality judgment target is determined, , based on a position of the evaluation value, that is calculated in the scoring step, on corresponding one of the evaluation value distributions.
	are directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by Formula 1 which recites mathematical concepts related to the claimed invention.  While the claim may not specifically recite such a formula the data processing performed in the claims are related to elements in the equation showing such elements are in deed mathematical concepts.	Accordingly, the claims recite an abstract idea.		The claim recites additional elements	a unit processing data obtaining step, in which the plurality of unit processing data is obtained by a sensor measuring physical quantities, each of the plurality of unit processing data being a plurality of types of time-series data obtained by unit processing, the unit processing being a processing performed in a processing unit in a substrate processing device;
	by a central processing unit (CPU) of a computer	With regards to 	a unit processing data obtaining step, in which the plurality of unit processing data is obtained by a sensor measuring physical quantities, each of the plurality of unit processing data being a plurality of types of time-series data obtained by unit processing, the unit processing being a processing performed in a processing unit in a substrate processing device;	the limitation is viewed as mere data gathering necessary to implement the abstract idea and is viewed as insignificant extrasolution activity and therefore does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	With regards to 	by a central processing unit (CPU) of a computer	the limitation is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	The claim does not specify what information or data the claim is regarding which would enlighten what the practical application is.  As claimed the invention seems to imply that any data could be applied to the judicial exception and would achieve some goal or practical application.  If one of ordinary skill in the art wanted to implement the invention, he/she would need to know what data is gathered to achieve a practical invention. 	As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	Moreover Examiner views the claims to be merely generally linking the use of the judicial exception. 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Zhou (2017/0116319 A1) 	Lee (US 2013/0280989 A1)	Tanaka (US 6,797,526 B2)	Koizumi (US 2009/0125276 A1)	Nakamura (US 2013/0304419 A1)		Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception.	Dependent claims 2-19, 21, 23,  when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).   
	Claims 2-19, 21, 23 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.	Examiner notes that claims 7, 8, 10, 13, 14, 15, 16, 21, 23 which recite a substrate processing device is viewed as generic structures and therefore do not implement the abstract idea in a practical application.  Furthermore these limitations are viewed to be well known routine and conventional as evidenced the by the prior art cited above.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 20, 22, 24, recite	“calculates evaluation values of each of the time-series data”	“calculates an evaluation value of a time-series datum being an abnormality judgment target”	“based on a position of the evaluation value”	It is not clear what “the evaluation value” is referring to since, the claim has evaluation values for each of the time-series data, as well as calculates an evaluation value.  Furthermore it is not clear if the limitation “evaluation value” is supposed have some defined meaning or is a general term.  When the claim recites “calculates evaluation values” are the claims intending to calculate the same type of value?  This is not clear and is therefore indefinite.	Examiner notes Claims 2, 3, 5, 6, 9, 10 ,13, 14, 18, recites “the evaluation values” However since there are evaluation values of each of the time-series data” it is not clear what “the evaluation values are referring to.	Claims 1,20, 22 24 recite “	a unit processing data obtaining step, in which the plurality of unit processing data is obtained by a sensor measuring physical quantities, each of the plurality of unit processing data being a plurality of types of time-series data obtained by unit processing, the unit processing being a processing performed in a processing unit in a substrate processing device;	or	“a sensor, which obtains the plurality of unit processing data, each of the plurality of unit processing data being a plurality of types of time-series data obtained by unit processing the unit processing being a processing performed in a processing unit in a substrate processing device;”	It is not clear was is being limited in the claims.	It is not clear if the “unit processing data obtaining step” is just a step which “processing is obtained by a sensor measuring physical quantities”, while the remaining limitation in the claim, “each of the plurality of unit processing data being a plurality of types of time-series data obtained by unit processing, the unit processing being a processing performed in a processing unit in a substrate processing device”, are steps not required by the claim since it merely states where the obtained data originated from, and therefore not part of the claimed invention.   An explanation if “unit processing” is performed by the claims would be appreciated.	Claims “1, 20, 22, 24” recites	“based on a position of the evaluation value”.	However it is not clear what position is referring to the values”  Such a limitation could be interpreted as a location where the evaluation value is made, or where the data was obtained or other possible meanings of position as the magnitude of the evaluation value or the location of where it is stored in the computer and is therefore indefinite.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.	Examiner notes prior art could not be applied due to the 35 U.S.C. §112(b) Rejections above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Nguyen (US 2019/0354093 A1) teaches a first model and a second model based on the feature data. The first model may relate to a first prediction of a key performance indicator of the manufacturing apparatus in a first amount of future time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                          Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863